
	

114 HR 4628 IH: Requiring Reporting of Online Terrorist Activity Act
U.S. House of Representatives
2016-02-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4628
		IN THE HOUSE OF REPRESENTATIVES
		
			February 25, 2016
			Mrs. Lowey (for herself and Mr. King of New York) introduced the following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To require reporting of terrorist activities and the unlawful distribution of information relating
			 to explosives, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Requiring Reporting of Online Terrorist Activity Act. 2.Requirement to report terrorist activities and the unlawful distribution of information relating to explosives (a)Duty To reportWhoever, while engaged in providing an electronic communication service or a remote computing service to the public through a facility or means of interstate or foreign commerce, obtains actual knowledge of any terrorist activity, including the facts or circumstances described in subsection (c), shall, as soon as reasonably possible, provide to the appropriate authorities the facts or circumstances of the alleged terrorist activities.
 (b)Attorney general determinationThe Attorney General shall determine the appropriate authorities referred to in subsection (a). (c)Facts or circumstancesThe facts or circumstances described in this subsection, include any facts or circumstances from which there is an apparent violation of section 842(p) of title 18, United States Code, that involves distribution of information relating to explosives, destructive devices, and weapons of mass destruction.
 (d)Protection of privacyNothing in this section may be construed to require the provider of an electronic communication service or of a remote computing service—
 (1)to monitor any user, subscriber, or customer of that provider; or (2)to monitor the content of any communication of any person described in paragraph (1).
 (e)DefinitionsIn this section, the terms electronic communication service and remote computing service have the meaning given those terms in section 2258E of title 18, United States Code (regarding sexual exploitation and other abuse of children).
			
